DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 20, 22, and 24 specifically states “when a light output of the light emitting part is less than or equal to a reference value”, but there is no description of “inputting or calculating a light output of the light emitting part”.  In other words, there is no gathering of data nor any description of how ‘a light output of the light emitting part’ is able to be a value for the processing part to make this comparison to a reference value.  To overcome this rejection, the claim simply needs to claim, for example, “computing a light output of the light emitting part based on the cumulative power-on time which is a part of the first data”.
Claims 21, 23, and 25, while not sharing the problem from claims 20, 22, and 24 respectively as these claims explain how the light output is obtained.  Although in the description the claim states: “IF represents a current value”, but this should be made clear as to what current value Applicant is pointing to as the first and second data values collect different values, would this be collecting a completely different value or would this come from one of those data values?  It appears this would be the current value of the current that the light emitting part has been exposed to that determines the cumulative power on time (how long this current is applied determines the power on time – which appears to be what data makes up the ‘first data’).  To be clear this should likely state “the current that is the electric parameter value in the first data” and “the cumulative power on time from the first data”.  Though other ways to correct this would be okay as long as it is made clear how this “a current” is collected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 13, 14, 16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013) in view of Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973).
In regard to claim 9, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification)
a control part (controller element 210, as well as figure 3 showing processing/control elements), and a nonvolatile memory (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system), wherein the processing part stores a first data and a second data in the memory (much data will have to come through the memory to be part of the processing of the system as described in paragraphs 61-63), 
wherein the first data comprises an electric parameter value when the light emitting part is applied with a power and a cumulative power-on time obtained by accumulating a time when the light emitting part is applied with the power (paragraph 36, one of the data points is the total time elapsed for the lighting device, including the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises a value obtained by multiplying the electric parameter value when the light emitting part is applied with the power by the cumulative power-on time (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together); and 
wherein the control part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time);
wherein the processing part obtains the data including the electric parameter value and the cumulative power on time from the nonvolatile memory of the illumination module (see paragraphs 61-63, but also not that data is going to be stored in memory, even if it was for a brief amount of time (if the measurement was relatively current) because the algorithm is going to call data from a memory as part of the programmed formula/calculation of the lifetime – the code will pull data from memory, see also paragraphs 53-59).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data, and such that the predicting a lifetime of the light emitting part based on the first data or the second data  is in response to a request received from an external device, which pulls all the data from memory; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life by gathering all the data (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life, and gathers all data at that time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.  
[[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.]]
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein all six of the  data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago).  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.

In regard to claim 2, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50) and a processing/control part (controller element 210, as well as figure 3 showing processing/control elements), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification) and a nonvolatile memory as part of the system as a whole but not specifically to the illumination module as explained in the ‘lacking section of the rejection’ (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system);
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),
the light emitting part is operable with a plurality of current values (paragraph 18, see also paragraph 19), 
wherein the first data comprises the plurality of current values when the light emitting part is applied with a power and a cumulative power-on time for each of the plurality of electric parameter values (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises values obtained by respectively multiplying the plurality of current parameter values when the light emitting part is supplied with the power by the cumulative power-on time for each of the plurality of electric parameter values (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together), and
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the corresponding electric parameter value (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current); and 
wherein the processing part obtains the data including the plurality of electric parameter values and a plurality of cumulative power on time from the nonvolatile memory of the illumination module (see paragraphs 61-63, but also not that data is going to be stored in memory, even if it was for a brief amount of time (if the measurement was relatively current) because the algorithm is going to call data from a memory as part of the programmed formula/calculation of the lifetime – the code will pull data from memory, see also paragraphs 53-59).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, which pulls all the data from memory; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device which pulls all the data from memory, wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory].
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life by gathering all the data (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life, and gathers all data at that time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.  
[[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.]]
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. as modified to include wherein all six of the data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago).  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.

In regard to claim 3, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50) and a processing/control part (controller element 210, as well as figure 3 showing processing/control elements), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification) and a nonvolatile memory as part of the system as a whole but not specifically to the illumination module as explained in the ‘lacking section of the rejection’ (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system)
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),
wherein the first data comprises the electric parameter value greater than or equal to a first threshold value and the cumulative power-on time for the electric parameter value greater than or equal to the first threshold value (paragraph 36, multiple data points are based on junction temperature, ambient temperature, and/or drive current for that specific time and would not count when the light is off or have very little current, so broadly a threshold of anywhere under for example 10mA, see paragraph 37 – all data will at the very least be briefly stored in memory during processing – this claim is interpreted broadly as a threshold is simply mentioned, but no comparison or anything happens to verify current is actually above the threshold or what happens when it is not – this is equivalent to not increasing the time when the lamp is off nor does the claim provide what this threshold must be),
wherein the second data comprises a value obtained by multiplying the electric parameter value greater than or equal to a second threshold value by the cumulative power-on time for the electric parameter value greater than or equal to the second threshold value (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together, the data will only be considered data and the operation time of the light will only increase when the lamp is on and thus above a very small minimum threshold as described above), and
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the corresponding electric parameter value (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current); and 
wherein the processing part obtains the data including the electric parameter value, the second electric parameter value, the first cumulative power on time, and the second cumulative power on time from the nonvolatile memory of the illumination module (see paragraphs 61-63, but also not that data is going to be stored in memory, even if it was for a brief amount of time (if the measurement was relatively current) because the algorithm is going to call data from a memory as part of the programmed formula/calculation of the lifetime – the code will pull data from memory, see also paragraphs 53-59).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, which pulls all the data from memory; and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device, and wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life by gathering all the data (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life, and gathers all data at that time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.
[Ruknudeen et al. as modified still lacks wherein the processing part stores a first data or a second data in the nonvolatile memory of the illumination module at a predetermined time interval according to a first threshold and a second threshold in order to reduce the number of times of writing into the nonvolatile memory and the amount of data of writing into the nonvolatile memory].
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraphs 23-26, noting that in order to sum the values at different time intervals to detect an average, the values must be in memory, see also paragraph 24 where values are listed, all of these must be stored in memory as well as paragraph 25 which discusses previously stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. as modified to include wherein all six of the data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was done weeks ago), noting that the first and second threshold value would related to the electrical parameter received as to being powered on.  Noting that the feature of Ovens et al. would reduce the amount of times of writing into memory and the amount of data (reduce is relative to what was happening previously) – the example given in paragraph 24 is every 15 seconds – so this would reduce the amount of data stored vs taking measurements every 5 seconds; but also it is known that a user could adjust the data taken and recorded to a specified time period as desired.
In regard to claims 20, 22, and 24, Ruknudeen et al. as modified discloses wherein the processing part determines that the light emitting part has reached the end of a lifetime when a light output of the light emitting part is less than or equal to a reference value (paragraph 10 – Ruknudeen et al.).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973) as applied to claims 2, 3, and 9 above, and further in view of Hamon (US Publication 2016/0109507).
In regard to claims 11, 12, and 15, Ruknudeen et al. as modified discloses wherein one of the electrical parameter values is a current value (see at least paragraphs 18, 36, and 37).
Ruknudeen et al. lacks specifically wherein the plurality of electrical current values are additionally a voltage value, a forward voltage value, and a resistance values.
Hamon discloses a method for predicting failure of a light emitting diode (abstract) wherein resistance and supply voltage is used to create a degradation of the light (paragraph 5) as well as current/voltage characteristics in order to make an accurate lifetime prediction (paragraph 8 – note – as known in the art current voltage characteristics are – voltage, current, and resistance – it is noted this disclosure is about light emitting diodes, so the voltage would be considered a forward voltage at a point that the current flows across the diode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include additionally in the prediction the values of voltage and resistance, such that the voltage at the time the light is on and current is going through the LED will be the forward voltage as taught by Hamon in order to accurately detect the end of life and aging characteristics (paragraphs 5 and 8) which at the very least could serve as a secondary calculation of lifetime to be used as a backup or to be used in conjunction to verify accuracy.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973) as applied to claims 2, 3, and 9, and further in view of Chen et al. (US Publication 2016/0192457).
In regard to claims 17-19, Ruknudeen et al. lacks specifically disclosing wherein an Electrically Programmable Read Only Memory (EPROM), an Electrically Erasable Programmable Read Only Memory (EEPROM), a Ferroelectric Random Access Memory (FeRAM), or Magnetoresistive Random-Access Memory (MRAM) is used as the nonvolatile memory of the illumination module.
Chen et al. discloses an illumination apparatus, wherein the illumination apparatus (abstract, figure 2) includes a light emitting unit (figure 2 – 208) and electrically erasable programmable read-only memory – EEPROM (figure 2 – 216, see paragraph 23) as well as some non-erasable memory – so as to hold information that should not be erased as well as information that may be erased (paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to further include having an EEPROM memory storage device so as to increase the functionality of being able to store and erase data as desired by a user to remove/replace unneeded data (paragraph 23).  

Allowable Subject Matter
While no claims have been indicated as allowable claims 21, 23, and 25 would likely be considered allowable if the 35 U.S.C. 112(b) rejection above was overcome.

Pertinent prior art – Glaab et al. (Degradation of N-based UV-B light imitting diodes stressed by current and temperature) – discloses LEDs deteriorating and using a similar formula to formula 2 in the claims (see formulas ‘2’ and ‘3’ on page 5 of the article under section ‘B. Impact of stress parameters on the degradation’) this does not appear to be the same as done by Applicant (noting there is an outstanding 35 U.S.C. 112(b) rejection of these claims, so this is not definitive based on future amendments).

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered and the argument that dependent claims 13, 14, and 16 should not have been rejected with Ovens is persuasive, thus, this action is non-final.  Further, the previous 35 U.S.C 112 rejections have withdrawn based on the amendment to independent claim 3.
Applicant has placed claims 13, 14, and 16 in the respective independent claims and then argued that Ovens does not disclose “wherein the processing part obtains the data including the electric parameter values and the cumulative power on times from the nonvolatile memory of the illumination module at any time upon receiving a request from the external device” which is correct.  Upon review of the independent claims and the art provided, Ovens et al. does not teach the request – this is being taught by Flinsenberg as is disclosed in the rejection above (and pasted below as to what Flisenberg teaches):
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life by gathering all the data (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life, and gathers all data at that time. 

Also, it is noted that in Ruknudeen et al. data is being stored in the nonvolatile memory (see paragraph 61-63), and these data points are what is used to detect the end of life (see paragraphs 53-59).  Therefore, with the teaching of Flinsenberg with respect to Ruknudeen et al, once the request comes in, that data will be collected for an end of life determination.  The algorithm for end of life in the computing device of Ruknudeen et al. (figure 3 element 326) is going to pull data from memory, as the algorithm is going to pull data from assigned memory points that will have the desired data in there – it will not be waiting for data to come directly from a sensor (though even that data, to be used in the algorithm would have to be converted and placed in a memory location for the processor to use it).  Therefore, Ruknudeen et al. as modified (specifically by Flinsenberg) teaches the amended subject matter, while Ovens is used to teach a different limitation of the independent claims (it is regretted that the Examiner did not correct this rejection to dependent claims 13, 14, and 16 earlier in prosecution, when the rejection to the independent claims was modified). The limitation of the independent claims that Ovens is used to teach is that the data can be collected and stored at a predetermined interval relating to the known values, meaning that the Ruknudeen et al. will collect data at a predetermined time interval – for example every 15 seconds and this data can be stored in memory (see Ovens paragraphs 23-26, also figures 4 and 5 – as well as the rejection to the independent claims above).
No dependent claim was specifically argued, and, thus they remain rejected.  The new claims were rejected as seen above in the new rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896